Citation Nr: 1105893	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-20 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's claim of service connection for a lumbar spine 
disability and denied the Veteran's claim of service connection 
for a cervical spine disability.  The Veteran testified before 
the Board in June 2010.    


FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine 
disability was previously denied in an April 2000 RO decision.  
The Veteran did not appeal that decision.  

2.  Evidence received since the last final denial in April 2000 
is cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim for service 
connection for a lumbar spine disability. 

3.  The Veteran's current cervical spine disability is not 
related to his service or to any incident therein.






CONCLUSIONS OF LAW

1.  The April 2000 RO decision that denied service connection for 
a lumbar spine disability is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 
20.1103 (2010).  

2.  New and material evidence has not been received to reopen a 
claim for service connection for a lumbar spine disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  The Veteran's current cervical spine disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In an April 1994 decision, the RO denied the Veteran's claim for 
service connection for a lumbar spine disability.  The RO 
declined to reopen the Veteran's claim in October 1996, April 
2000, and most recently, in June 2006.  The RO reopened the claim 
in a March 2009 statement of the case, but then denied the claim 
on the merits.  While the RO found that new and material evidence 
had been submitted to reopen the Veteran's claim for service 
connection for a lumbar spine disability, the Board must still 
consider the question of whether new and material evidence has 
been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end.  

In a decision dated in April 2000, the RO denied the Veteran's 
claim for service connection for a lumbar spine disability.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
The April 2000 RO decision became final because the Veteran did 
not file a timely appeal.  

The Veteran's claim of entitlement to service connection for a 
lumbar spine disability may, therefore, be reopened only if new 
and material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to reopen 
his claim in January 2006.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service medical records, post-service 
private medical records, and the Veteran's own statements.  The 
RO denied the Veteran's claim because there was no evidence of a 
chronic low back disability that was related to service.   

The Veteran applied to reopen his claim for service connection 
for a lumbar spine disability in January 2006.  The Board finds 
that the evidence received since the last final decision is 
cumulative of other evidence of record and does not raise a 
reasonable possibility of substantiating the Veteran's claim.  

In support of his application to reopen his claim, the Veteran 
submitted post-service VA and private treatment records dated 
from January 1994 to April 2009.  Those records show that the 
Veteran received intermittent treatment for back strain, 
neuralgia of the back, arthritis of the low back, degenerative 
disc disease of the lumbar spine, and lumbar spondylosis.  
However, at no time did any treating provider relate the 
Veteran's lumbar spine disability to his period of service.

The Veteran also underwent a VA spine examination in February 
2009.  The Veteran reported that his lumbar degenerative disc 
disease had existed since 1986 when he injured his back while 
carrying heavy weights.  He complained of stiffness, numbness, 
and constant low back pain that he described as crushing, 
squeezing, burning, aching, oppressing, sharp, sticking, and 
cramping.  He stated that his pain level was a 10 and could be 
elicited by physical activity.  He maintained that when his back 
pain occurred, he could function with medication.  He denied any 
loss of bladder or bowel control or incapacitation.  Examination 
revealed normal posture and gait with no assistive devices 
required for ambulation.  The spine had normal head position with 
symmetry of appearance and spinal motion as well as normal spinal 
curves.  There was low back tenderness, but there was no evidence 
of radiating pain on movement, muscle spasm, or ankylosis.  The 
examiner found no signs of lumbar intervertebral disc syndrome 
with chronic and permanent nerve root involvement.  Straight leg 
raising test was negative bilaterally.  Range of motion of the 
lumbar spine was within normal limits, and joint function of the 
lumbar spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after repetitive 
use.  Neurological examination of the lower extremities indicated 
normal sensory and motor function with knee and ankle jerk at 2+ 
bilaterally.  An x-ray of the lumbar spine showed multiple 
spondylosis.  The examiner diagnosed the Veteran with lumbar 
degenerative disc disease, lumbar spondylosis, and degenerative 
disc disease.  The examiner opined that it was less than likely 
that the Veteran's lumbar degenerative disc disease was a 
continuation of the back pain he suffered during service.  The 
examiner's rationale was that the Veteran was diagnosed with 
simple back strain during service, and simple strains do not 
commonly progress to degenerative disc disease and spondylosis.  

The Veteran testified before the Board at a videoconference 
hearing in June 2010.  Testimony revealed that the Veteran 
injured his back in 1986 during a training exercise in service 
when he was carrying a heavy load on his back.  The Veteran 
testified that he was only given pills to treat his back and that 
he was put on limited duty for about four weeks.  He reported 
that he subsequently reinjured his back during service while 
playing basketball.  He stated that he had continued to have 
problems with his back since service and that he took medication 
for his back.  He was noted to be using a single point cane 
during the hearing, and he maintained that he had to use a cane 
every day.  He also testified that he only worked part-time for 
about six hours a day due to his back disability.         

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for a 
lumbar spine disability.  Although the additionally submitted VA 
and private medical records are new, because they were not 
previously considered by agency decisionmakers, the Board finds 
that they are not material.  The records do not show that the 
Veteran's current lumbar spine disability was due to his period 
of service.  They merely demonstrate that the Veteran has 
received continued treatment for a lumbar spine disability.  That 
was already shown by the evidence of record at the time of the 
previous final denial.  Additional evidence which consists of 
records of post-service treatment that does not indicate that a 
condition is service-connected, is not new and material because 
that evidence does not create a reasonable possibility of an 
allowance of the claim.  Cox v. Brown, 5 Vet. App. 95 (1993); 
Morton v. Principi, 3 Vet. App. 508 (1992) (evidence of the 
appellant's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service).  The presence of a current disability was 
already established at the time of the last final decision.  
Accordingly, the Board finds that the evidence does not establish 
a fact necessary to substantiate the claim, and the claim for 
service connection for a lumbar spine disability cannot be 
reopened on the basis of that evidence.  38 C.F.R. § 3.156(a) 
(2010).  

Similarly, although the additionally submitted February 2009 VA 
examination is new, because it was not previously considered by 
agency decisionmakers, the Board finds that it is not material.  
The examination does not show that the Veteran's current lumbar 
spine disability was due to his period of service.  In fact, the 
VA examination indicates that the Veteran's lumbar spine 
disability was not due to back strain in service or any other 
incident of service.  Accordingly, the Board finds that the new 
evidence does not establish a fact necessary to substantiate the 
claim and does not create a reasonable possibility of an 
allowance of the claim.  Therefore, the claim for service 
connection for a lumbar spine disability cannot be reopened on 
the basis of that evidence.  38 C.F.R. § 3.156(a) (2010).  

Finally, although the Veteran has testified that his lumbar spine 
disability was due to back injuries during his period of service, 
the claim may not be reopened on the basis of the additional 
statements and testimony submitted by the Veteran himself.  The 
Veteran, as a layperson without medical training or expertise, is 
not competent to provide a diagnosis or opinion on a matter 
requiring knowledge of medical principles.  Bostain v. West, 11 
Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  While the Veteran can testify to that which he is 
competent to observe, such as back pain, he is not competent to 
provide a medical nexus to relate any lumbar spine disability 
medically to his service.  Additionally, the Veteran's statements 
are cumulative of those considered at the time of the last final 
decision. 

Although the Veteran has submitted new evidence that was not 
before the RO in April 2000, the Board finds that the new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim because it does not 
raise a reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the claim 
for service connection for a lumbar spine disability since the 
April 2000 RO decision because no new competent evidence showing 
that the Veteran's lumbar spine disability was related to his 
active service has been submitted.  Thus, the claim for service 
connection for a lumbar spine disability is not reopened and the 
benefits sought on appeal with regard to that claim remain 
denied.  

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, such as 
arthritis, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

Service medical records show that in July 1986, the Veteran 
complained of back and neck pain that had been hurting for the 
previous two years and was worse on some days than on others.  He 
was found to have no radiating pain, direct back trauma, or 
obvious muscle spasms.  He was diagnosed with simple muscle 
strain and prescribed some pain medication.  In a June 1987 
medical record, the Veteran complained that he could not turn his 
head to the left side.  He reported that his neck pain had 
occurred when he snapped his head to the side while playing 
basketball.  There was tenderness in the right medial shoulder 
close to the neck, and the Veteran was treated with topical 
medication and heat as well as given light duty for two days.  On 
separation examination in March 1989, the Veteran made no 
complaints regarding his neck, and his spine was found to have no 
abnormalities.  The Board therefore finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  The Veteran's 
separation physical examination report is highly probative as to 
the Veteran's condition at the time of his release from active 
duty, as it was generated with the specific purpose of 
ascertaining his then-physical condition, as opposed to his 
current assertion proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67 (1997) 
(although formal rules of evidence do not apply before VA, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision).  

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for a cervical spine 
disability.  38 C.F.R. § 3.303(b) (2010).  

The first post-service evidence of symptoms of a cervical spine 
disability is a July 1994 private medical report where the 
Veteran complained of discomfort in the neck that had been 
present for the previous eight years.  However, a July 1994 x-ray 
of the cervical spine revealed normal cervical vertebrae with no 
evidence of ankylosing spondylitis, arthritic changes, cervical 
ribs, or abnormal soft tissues.  Although the Veteran received 
physical therapy for his neck from July 1994 to September 1994, 
his ranges of cervical motion were found to be normal, and he was 
not rendered any formal diagnosis of a cervical spine disability.  

The first objective post-service evidence of a cervical spine 
disability is a May 2004 private medical report where the Veteran 
was diagnosed with cervical strain.  Post-service private medical 
records dated from May 2004 to January 2006 show that the Veteran 
received intermittent treatment for arthritis of the neck and 
cervical spondylosis.  However, at no time did any treating 
provider relate the Veteran's cervical spine disability to his 
period of service.

On VA examination in February 2009, the Veteran reported that his 
cervical spondylosis had existed since 1986 when he injured his 
neck while carrying heavy weights.  He complained of stiffness, 
numbness, and constant neck pain that he described as crushing, 
squeezing, burning, aching, oppressing, sharp, sticking, and 
cramping.  He stated that his pain level was a 10 and could be 
elicited by physical activity.  He maintained that when his neck 
pain occurred, he could function with medication.  He denied any 
loss of bladder or bowel control or incapacitation.  Examination 
revealed normal posture and gait with no assistive devices 
required for ambulation.  The spine had normal head position with 
symmetry of appearance and spinal motion as well as normal spinal 
curves.  There was no evidence of tenderness, radiating pain on 
movement, muscle spasm, or ankylosis.  The examiner found no 
signs of cervical intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  Range of motion of the 
cervical spine was within normal limits, and joint function of 
the cervical spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after repetitive 
use.  Neurological examination of the upper extremities indicated 
normal sensory and motor function with biceps and triceps jerk at 
2+ bilaterally.  An x-ray of the cervical spine showed minimal 
spondylosis in C5-6.  The examiner diagnosed the Veteran with 
cervical spondylosis.  The examiner opined that it was less than 
likely that the Veteran's cervical spondylosis was a continuation 
of the neck pain he suffered during service.  The examiner's 
rationale was that the Veteran was diagnosed with simple neck 
strain during service, and simple strains did not commonly 
progress to spondylosis.  

The Veteran testified before the Board at a video conference 
hearing in June 2010.  Testimony revealed that the Veteran 
injured his neck in 1986 during a training exercise in service 
when he was carrying a heavy load on his back.  The Veteran 
testified that he was only given pills to treat his neck and that 
he was put on limited duty for about four weeks.  He reported 
that he subsequently reinjured his neck during service while 
playing basketball.  He stated that he had continued to have 
problems with his neck since service and that he took medication 
for his neck.  He was noted to be using a single point cane 
during the hearing, and he maintained that he had to use a cane 
every day.  He also testified that he only worked part-time for 
about six hours a day due to his back and neck disability. 

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the February 2009 VA medical 
opinion finding that the Veteran's cervical spine disability is 
not related to his period of active service is probative and 
persuasive based on the examiner's thorough and detailed 
examination of the Veteran and his claims file and the adequate 
rationale provided for the opinion.  In addition, the Veteran has 
not provided any contrary competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  Wray v. Brown, 7 Vet. App. 488 (1995).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds 
that the evidence is against a finding of a direct nexus between 
military service and the Veteran's current cervical spine 
disability.  In addition, there is no evidence that any arthritis 
of the neck was diagnosed within one year after discharge from 
service, so presumptive service connection for a cervical spine 
disability is not warranted.  

The Veteran contends that his current cervical spine disability 
is related to his active service.  However, as a layperson, the 
Veteran is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Therefore, the Veteran can testify to that which 
he is competent to observe, such as neck pain, but he is not 
competent to provide a medical diagnosis for any cervical spine 
disability or to medically relate any cervical spine disability 
to his active service.

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's cervical spine disability 
developed in service.  Therefore, the Board concludes that the 
cervical spine disability was not incurred in or aggravated by 
service, and did not manifest to a compensable degree within one 
year following separation from service.  As the preponderance of 
the evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2006; a rating decision 
in June 2006; and a statement of the case in March 2009.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to receipt of the required notice.  There has 
been no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the June 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to these claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


